Motion by the appellant on an appeal from a judgment of the Supreme Court, Westchester County, dated August 6, 1993, inter alia> to enjoin the Westchester County Board of Elections from removing the appellant’s name as a candidate for the public office of Westchester County Executive.
Upon the papers filed in support of the motion and no papers having been filed in opposition thereto, it is
Ordered that the motion is denied as academic in light of the disposition of the appeal. Mangano, P. J., Thompson, Lawrence and Pizzuto, JJ., concur.